On Rehearing.
DeBlanc, J.
Our attention has been called to sec. 8 of act No. 85 of 1858, which provides: “that no alias or pluries writs of fieri facias shall be issued in any case of judgment and execution for taxes, but the first writ shall continue in force until finally satisfied, unless ordered to be returned by competent authority.”
The counsel representing the city contends that the terms of that law are plain, and that the first writ remains in force until satisfied or properly returned. In this he is right,-and our former opinion, based on the general law regulating the return of such writs, is hereby-amended, and — -in this respect — made to conform with the 8th section of the act of 1858.
“ Registry, it is said, is the only notice of title the assessors must heed.” Reference to the public archives is one of the means of ascertaining the title to and description of immovables subject to assessment, but it is not the only one. The law is imperative: the assessor must— by diligent inquiry — ascertain the names of all the inhabitants of their respective parishes, whether taxable for licenses or for property, or on both, and also all the taxable property within the same.
Rev. Statutes, see. 24.
*296In this case, the property seized for taxes was not seized from the real owners, nor for taxes due by them, but under a judgment obtained against another party, and without notice to those who — at the date of and before any attempt to execute that unrecorded judgment — held a clear and valid title to the property levied upon.
Nor is this all: .in its assessment, the description of the property is so loose, incomplete and defective, that — under a sale based on that assessment — no title could have been divested, no purchaser placed in possession of the property now owned and possessed by plaintiffs.
The counsel for the city contends that the conveyance from the former to the present owners of the property so assessed was made before and without payment of the taxes due on the transferred property, and that no one should be allowed to ask relief from taxes by virtue of a conveyance made contrary to the provisions of a prohibitory law. The answer to this is that the record does not disclose any registry of the tax-list or other registry to preserve the tax lien.
It is, therefore, ordered that our first decree remain undisturbed.